Exhibit 10.3

 

MESABA HOLDINGS, INC.
2000 STOCK INCENTIVE PLAN

 


SECTION 1
DEFINED TERMS

 

In addition to the other definitions contained herein, the following definitions
shall apply:

 


1.1                                 AWARD AGREEMENT.  THE TERM “AWARD AGREEMENT”
MEANS THE DOCUMENT THAT EVIDENCES AN AWARD AND WHICH SETS FORTH THE TERMS,
CONDITIONS, AND LIMITATIONS RELATING TO SUCH AWARD.


 


1.2                                 AWARD.  THE TERM “AWARD” SHALL MEAN ANY
AWARD OR BENEFIT GRANTED IN ACCORDANCE WITH THE TERMS OF THE PLAN.  AWARDS UNDER
THE PLAN MAY BE IN THE FORM OF (I) STOCK OPTIONS; (II) RESTRICTED STOCK;
(III) STOCK APPRECIATION RIGHTS; (IV) OTHER STOCK BASED AWARDS AND/OR (V) TAX
OFFSET PAYMENTS.  THE TERMS AND CONDITIONS OF THE AWARD SHALL BE SET FORTH IN AN
AWARD AGREEMENT.


 


1.3                                 BOARD.  THE TERM “BOARD” SHALL MEAN THE
BOARD OF DIRECTORS OF THE COMPANY.


 


1.4                                 CODE.  THE TERM “CODE” SHALL MEAN THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED.  A REFERENCE TO ANY PROVISION OF THE
CODE SHALL INCLUDE REFERENCE TO ANY SUCCESSOR PROVISION OF THE CODE.


 


1.5                                 COMMITTEE.  THE TERM “COMMITTEE” SHALL MEAN
A COMMITTEE DESCRIBED IN SECTION 11.


 


1.6                                 COMPANY.  THE TERM “COMPANY” SHALL MEAN
MESABA HOLDINGS, INC.


 


1.7                                 COVERED SHARES.  THE TERM “COVERED SHARES”
SHALL MEAN THE NUMBER OF SHARES OF STOCK THAT AN ELIGIBLE INDIVIDUAL MAY
PURCHASE PURSUANT TO AN OPTION.


 


1.8                                 DIRECTOR.  THE TERM “DIRECTOR” SHALL MEAN A
MEMBER OF THE COMPANY’S BOARD.


 


1.9                                 ELIGIBLE INDIVIDUAL.  THE TERM “ELIGIBLE
INDIVIDUAL” SHALL MEAN (A) ANY COMMON LAW EMPLOYEE, PROSPECTIVE EMPLOYEE, OR
OFFICER OF THE COMPANY, (B) MEMBERS OF THE COMPANY’S BOARD, (C) CONSULTANTS AND
ADVISORS TO THE COMPANY, AND (D) EMPLOYEES OF ANY RELATED COMPANY OR BUSINESS
PARTNER OF THE COMPANY.  ALL ELIGIBLE INDIVIDUALS MUST BE NATURAL PERSONS WHO
PROVIDE BONA FIDE SERVICES TO THE COMPANY OR A RELATED COMPANY.  IN ADDITION,
THE SERVICES PROVIDED TO THE COMPANY OR RELATED COMPANY MUST NOT BE IN
CONNECTION WITH AN OFFER OR SALE OF SECURITIES IN A CAPITAL RAISING TRANSACTION
AND MUST NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE
COMPANY’S STOCK.  AN AWARD MAY BE GRANTED TO AN ELIGIBLE INDIVIDUAL PRIOR TO THE
DATE THE ELIGIBLE INDIVIDUAL PERFORMS SERVICES FOR THE COMPANY OR RELATED
COMPANY, PROVIDED THAT SUCH AWARD SHALL NOT BECOME VESTED PRIOR TO THE DATE THE
ELIGIBLE INDIVIDUAL FIRST PERFORMS SUCH SERVICES.

 

--------------------------------------------------------------------------------


 


1.10                           EXCHANGE ACT.  THE TERM “EXCHANGE ACT” SHALL MEAN
THE SECURITIES ACT OF 1934, AS AMENDED.

 


1.11                           EXERCISE PRICE.  THE TERM “EXERCISE PRICE” SHALL
MEAN THE EXERCISE PRICE OF EACH OPTION GRANTED UNDER SECTION 4 ESTABLISHED BY
THE COMMITTEE AND DETERMINED BY ANY REASONABLE METHOD ESTABLISHED BY THE
COMMITTEE AT THE TIME THE OPTION IS GRANTED.  OPTIONS GRANTED PURSUANT TO
SECTION 4 OF THE PLAN SHALL NOT HAVE AN EXERCISE PRICE OF LESS THAN 100% OF THE
FAIR MARKET VALUE OF THE COMPANY’S STOCK ON THE DATE THE OPTION IS GRANTED.


 


1.12                           FAIR MARKET VALUE.  THE TERM “FAIR MARKET VALUE”
OF A SHARE OF STOCK ON A GIVEN DATE SHALL MEAN THE CLOSING PRICE OF THE SHARE OF
STOCK AS REPORTED ON THE NASDAQ STOCK MARKET ON SUCH DATE, IF THE SHARE OF STOCK
IS THEN QUOTED ON THE NASDAQ STOCK MARKET OR, IF THE MARKET IS CLOSED ON THAT
DATE, THE CLOSING PRICE OF THE SHARE OF STOCK ON THE PREVIOUS TRADING DAY.  IF
THE STOCK IS NOT LISTED ON THE NASDAQ STOCK MARKET, FAIR MARKET VALUE SHALL BE
DETERMINED IN GOOD FAITH BY THE BOARD OR COMMITTEE.


 


1.13                           INCENTIVE STOCK OPTION.  THE TERM “INCENTIVE
STOCK OPTION” OR “ISO” SHALL MEAN AN OPTION THAT IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 422(B) OF THE CODE.


 


1.14                           NON-EMPLOYEE DIRECTOR.  THE TERM “NON-EMPLOYEE
DIRECTOR” SHALL MEAN A “NON-EMPLOYEE DIRECTOR” AS DEFINED IN
RULE 16B-3(B)(3)(I) OF THE EXCHANGE ACT.


 


1.15                           NON-QUALIFIED STOCK OPTION.  THE TERM
“NON-QUALIFIED STOCK OPTION” OR “NSO” SHALL MEAN AN OPTION THAT IS NOT INTENDED
TO SATISFY THE REQUIREMENTS APPLICABLE TO AN “INCENTIVE STOCK OPTION” DESCRIBED
IN SECTION 422(B) OF THE CODE.  NSO GRANTS MAY BE AWARDED TO ANY ELIGIBLE
INDIVIDUAL.


 


1.16                           OPTION.  THE TERM “OPTION” OR “STOCK OPTION”
SHALL MEAN AN ISO OR NSO GRANTED PURSUANT TO THE PLAN.  THE GRANT OF AN OPTION
ENTITLES THE ELIGIBLE INDIVIDUAL TO PURCHASE SHARES OF STOCK AT AN EXERCISE
PRICE ESTABLISHED BY THE COMMITTEE.


 


1.17                           OTHER STOCK BASED AWARD.  THE TERM “OTHER STOCK
BASED AWARD” SHALL MEAN AN AWARD, GRANTED PURSUANT TO SECTION 8, OTHER THAN ON
OPTION, RESTRICTED STOCK OR SAR, THAT IS PAID WITH, VALUED IN WHOLE OR IN PART
BY REFERENCE TO, OR IS OTHERWISE BASED ON STOCK.


 


1.18                           PERFORMANCE AWARD.  THE TERM “PERFORMANCE AWARD”
SHALL MEAN AN AWARD OR GRANT OF SHARES BASED UPON THE ACHIEVEMENT OF PERFORMANCE
OBJECTIVES, AS CONTEMPLATED BY SECTION 5.


 


1.19                           PLAN.  THE TERM “PLAN” SHALL MEAN THIS 2000 STOCK
INCENTIVE PLAN.


 


1.20                           RELATED COMPANY.  THE TERM “RELATED COMPANY”
SHALL MEAN ANY CORPORATION OTHER THAN THE COMPANY AND ANY PARTNERSHIP, JOINT
VENTURE OR OTHER ENTITY IN WHICH THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, AT
LEAST A 20% BENEFICIAL OWNERSHIP INTEREST.  A RELATED COMPANY INCLUDES A
SUBSIDIARY OF THE COMPANY AND AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH
THE

 

2

--------------------------------------------------------------------------------


 


COMPANY IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN OWNS 50% OR MORE OF THE VOTING STOCK IN ONE OF THE OTHER
CORPORATIONS IN SUCH CHAIN.


 


1.21                           STOCK.  THE TERM “STOCK” SHALL MEAN SHARES OF
COMMON STOCK, $.01 PAR VALUE, OF THE COMPANY.


 


1.22                           STOCK APPRECIATION RIGHT.  THE TERM “STOCK
APPRECIATION RIGHT” OR “SAR” SHALL MEAN THE GRANT, PURSUANT TO SECTION 7, OF A
RIGHT TO RECEIVE A PAYMENT FROM THE COMPANY, IN THE FORM OF STOCK, CASH OR A
COMBINATION OF BOTH, EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE OF ONE OR MORE
SHARES OF STOCK OVER THE EXERCISE PRICE OF SUCH SHARES UNDER THE TERMS OF SUCH
STOCK APPRECIATION RIGHT.

 


SECTION 2
PURPOSE

 

The Mesaba Holdings, Inc. 2000 Stock Incentive Plan has been established by
Mesaba Holdings, Inc. to (i) attract and retain individuals eligible to
participate in the Plan; (ii) motivate Eligible Individuals, by means of
appropriate incentives, to achieve long-range goals; (iii) provide incentive
compensation opportunities that are competitive with those of other similar
companies; and (iv) further identify Eligible Individuals’ interests with those
of the Company’s other shareholders through compensation that is based on the
Company’s common stock; and thereby promote the long-term financial interest of
the Company and any Related Company, including the growth in value of the
Company’s equity and enhancement of long-term shareholder return.

 


SECTION 3
PARTICIPATION

 

Subject to the terms and conditions of the Plan, the Committee may determine and
designate, from time to time, Eligible Individuals who will be granted one or
more Awards under the Plan at the Exercise Price.  In its sole discretion and
without shareholder approval, the Committee may grant to an Eligible Individual
any Award or Awards permitted under the provisions of the Plan. Awards may be
granted as alternatives to or replacement of Awards outstanding under the Plan,
or any other plan or arrangement of the Company or Related Company (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Related Company).  Only employees are eligible to
be granted Incentive Stock Options.

 


SECTION 4
STOCK OPTIONS

 


4.1                                 GENERAL.  THE GRANT OF AN OPTION ENTITLES
THE ELIGIBLE INDIVIDUAL TO PURCHASE SHARES OF STOCK AT AN EXERCISE PRICE
ESTABLISHED BY THE COMMITTEE.  ANY OPTION AWARDED TO ELIGIBLE INDIVIDUALS UNDER
THIS SECTION 4 MAY BE EITHER NSOS OR ISOS, AS DETERMINED IN THE DISCRETION OF
THE COMMITTEE.  TO THE EXTENT THAT ANY STOCK OPTION DOES NOT QUALIFY AS AN ISO,
IT SHALL CONSTITUTE AN NSO.

 

3

--------------------------------------------------------------------------------


 


4.2                                 OPTION AWARDS.  SUBJECT TO THE FOLLOWING
PROVISIONS, OPTIONS AWARDED UNDER THE PLAN SHALL BE IN SUCH FORM AND SHALL HAVE
SUCH TERMS AS THE COMMITTEE MAY DETERMINE AND SPECIFY IN AN AWARD AGREEMENT
ENTERED INTO BETWEEN THE ELIGIBLE INDIVIDUAL AND THE COMPANY.


 


(A)                                  EXERCISE OF AN OPTION.  AN OPTION SHALL BE
EXERCISABLE IN ACCORDANCE WITH SUCH TERMS AND CONDITIONS AND DURING SUCH PERIODS
AS MAY BE ESTABLISHED BY THE COMMITTEE.  IN NO EVENT SHALL ANY FRACTION OF A
SHARE OF STOCK BE ISSUED UPON THE EXERCISE OF AN OPTION.  AN OPTION MUST BE
EXERCISED FOR AT LEAST 100 SHARES OF STOCK, OR SUCH LESSER NUMBER OF SHARES OF
STOCK IF THE REMAINING PORTION OF AN OPTION IS FOR FEWER THAN 100 SHARES OF
STOCK.


 


(B)                                 EXERCISE PRICE.  THE EXERCISE PRICE OF AN
OPTION GRANTED UNDER THIS SECTION 4 SHALL BE ESTABLISHED BY THE COMMITTEE OR
SHALL BE DETERMINED BY A METHOD ESTABLISHED BY THE COMMITTEE AT THE TIME THE
OPTION IS GRANTED, EXCEPT THAT THE EXERCISE PRICE FOR AN ISO SHALL NOT BE LESS
THAN 100% OF THE FAIR MARKET VALUE OF THE COMPANY’S STOCK ON THE DATE OF GRANT.


 


(C)                                  PAYMENT OF OPTION EXERCISE PRICE.  THE
PAYMENT OF THE EXERCISE PRICE OF AN OPTION GRANTED UNDER THIS SECTION 4 SHALL BE
SUBJECT TO THE FOLLOWING:


 

(1)                                  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS
SUBSECTION 4.2(C), THE FULL EXERCISE PRICE FOR SHARES OF STOCK PURCHASED UPON
THE EXERCISE OF ANY OPTION SHALL BE PAID AT THE TIME OF SUCH EXERCISE OR SUCH
OTHER TIME AS APPROVED BY THE COMMITTEE.

 

(2)                                  PAYMENT OF THE EXERCISE PRICE SHALL BE MADE
IN SUCH MANNER AS THE COMMITTEE MAY PROVIDE IN THE AWARD, WHICH MAY INCLUDE CASH
(INCLUDING CASH EQUIVALENTS), TENDERING OF SHARES OF STOCK ACCEPTABLE TO THE
COMMITTEE AND EITHER ALREADY OWNED BY THE ELIGIBLE INDIVIDUAL OR SUBJECT TO
AWARDS HEREUNDER (SO-CALLED “CASHLESS” OR “IMMACULATE” EXERCISE METHODS), AND
ANY OTHER MANNER PERMITTED BY LAW AND APPROVED BY THE COMMITTEE, OR ANY
COMBINATION OF THE FOREGOING.  IF THE COMPANY DETERMINES THAT A STOCK OPTION MAY
BE EXERCISED USING SHARES OF RESTRICTED STOCK, THEN UNLESS THE COMMITTEE
PROVIDES OTHERWISE, THE SHARES RECEIVED UPON THE EXERCISE OF A STOCK OPTION
WHICH ARE PAID FOR USING RESTRICTED STOCK SHALL BE RESTRICTED IN ACCORDANCE WITH
THE ORIGINAL TERMS OF THE RESTRICTED STOCK AWARD.  IN THE CASE OF ANY DEFERRED
PAYMENT ARRANGEMENT, INTEREST SHALL BE COMPOUNDED AT LEAST ANNUALLY AND SHALL BE
CHARGED AT THE MINIMUM RATE OF INTEREST NECESSARY TO AVOID THE TREATMENT AS
INTEREST, UNDER ANY APPLICABLE PROVISIONS OF THE CODE, OF ANY AMOUNTS OTHER THAN
AMOUNTS STATED TO BE INTEREST UNDER THE DEFERRED PAYMENT ARRANGEMENT.

 

(3)                                  AN ELIGIBLE INDIVIDUAL MAY ELECT TO PAY THE
EXERCISE PRICE UPON THE EXERCISE OF AN OPTION BY IRREVOCABLY AUTHORIZING A THIRD
PARTY

 

4

--------------------------------------------------------------------------------


 

TO SELL SHARES OF STOCK (OR A SUFFICIENT PORTION OF THE SHARES) ACQUIRED UPON
EXERCISE OF THE OPTION AND REMIT TO THE COMPANY A SUFFICIENT PORTION OF THE SALE
PROCEEDS TO PAY THE ENTIRE EXERCISE PRICE AND ANY TAX WITHHOLDING RESULTING FROM
SUCH EXERCISE.

 


(D)                                 SETTLEMENT OF OPTION.  SHARES OF STOCK
DELIVERED PURSUANT TO THE EXERCISE OF AN OPTION SHALL BE SUBJECT TO SUCH
CONDITIONS, RESTRICTIONS AND CONTINGENCIES AS THE COMMITTEE, IN ITS DISCRETION, 
MAY ESTABLISH IN ADDITION TO SUCH CONDITIONS, RESTRICTIONS, AND CONTINGENCIES
SET FORTH IN THE AWARD AGREEMENT.


 


(E)                                  RELOAD OPTIONS. THE COMMITTEE MAY GRANT
“RELOAD” OPTIONS, PURSUANT TO THE TERMS AND CONDITIONS ESTABLISHED BY THE
COMMITTEE AND ANY APPLICABLE REQUIREMENTS OF RULE 16B-3 OF THE EXCHANGE ACT
(“RULE 16B-3”) OR ANY OTHER APPLICABLE LAW.  THE ELIGIBLE INDIVIDUAL WOULD BE
GRANTED A NEW OPTION WHEN THE PAYMENT OF THE EXERCISE PRICE OF A PREVIOUSLY
GRANTED OPTION IS MADE BY THE DELIVERY OF SHARES OF THE COMPANY’S STOCK OWNED BY
THE ELIGIBLE INDIVIDUAL PURSUANT TO SECTION 4.2(C)(2) HEREOF AND/OR WHEN SHARES
OF THE COMPANY’S STOCK ARE TENDERED OR FORFEITED AS PAYMENT OF THE AMOUNT TO BE
WITHHELD UNDER APPLICABLE INCOME TAX LAWS IN CONNECTION WITH THE EXERCISE OF AN
OPTION.  THE NEW OPTION WOULD BE AN OPTION TO PURCHASE THE NUMBER OF SHARES NOT
EXCEEDING THE SUM OF (I) THE NUMBER OF SHARES OF THE COMPANY’S STOCK PROVIDED AS
CONSIDERATION UPON THE EXERCISE OF THE PREVIOUSLY GRANTED OPTION TO WHICH SUCH
“RELOAD” OPTION RELATES AND (II) THE NUMBER OF SHARES OF THE COMPANY’S STOCK
TENDERED OR FORFEITED AS PAYMENT OF THE AMOUNT TO BE WITHHELD UNDER APPLICABLE
INCOME TAX LAWS IN CONNECTION WITH THE EXERCISE OF THE OPTION TO WHICH SUCH
“RELOAD” OPTION RELATES.  “RELOAD” OPTIONS MAY BE GRANTED WITH RESPECT TO
OPTIONS GRANTED UNDER THIS PLAN.  SUCH “RELOAD” OPTIONS SHALL HAVE A PER SHARE
EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE AS OF THE DATE OF GRANT OF THE NEW
OPTION.


 


(F)                                    VESTING.  ELIGIBLE INDIVIDUALS SHALL VEST
IN ALL OPTIONS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE AWARD
AGREEMENT ENTERED INTO BY AND BETWEEN THE ELIGIBLE INDIVIDUAL AND THE COMPANY. 
THE TOTAL NUMBER OF SHARES OF STOCK SUBJECT TO AN OPTION MAY, BUT NEED NOT, VEST
AND THEREFORE BECOME EXERCISABLE IN PERIODIC INSTALLMENTS THAT MAY, BUT NEED
NOT, BE EQUAL.


 


(G)                                 OPTION TERM.  THE TERM OF EACH OPTION SHALL
BE FIXED BY THE COMMITTEE.  IN THE EVENT THAT THE PLAN IS TERMINATED PURSUANT TO
TERMS AND CONDITIONS OF SECTION 12, THE PLAN SHALL REMAIN IN EFFECT AS LONG AS
ANY AWARDS UNDER IT ARE OUTSTANDING.


 


(H)                                 TERMINATION OF EMPLOYMENT.  FOLLOWING THE
TERMINATION OF ELIGIBLE INDIVIDUAL’S EMPLOYMENT WITH THE COMPANY OR A RELATED
COMPANY, THE

 

5

--------------------------------------------------------------------------------


 


OPTION SHALL BE EXERCISABLE TO THE EXTENT DETERMINED BY THE COMMITTEE AND
SPECIFIED IN THE AWARD AGREEMENT.  THE COMMITTEE MAY PROVIDE DIFFERENT
POST-TERMINATION EXERCISE PROVISIONS WITH RESPECT TO TERMINATION OF EMPLOYMENT
FOR DIFFERENT REASONS.


 


(I)                                     INCENTIVE STOCK OPTIONS.  ISO GRANTS MAY
ONLY BE AWARDED TO EMPLOYEES OF THE COMPANY, A “PARENT CORPORATION,” OR A
“SUBSIDIARY CORPORATION” AS THOSE TERMS ARE DEFINED IN SECTIONS 424(E) AND
424(F) OF THE CODE.  IN ORDER FOR AN EMPLOYEE TO BE ELIGIBLE TO RECEIVE AN ISO
GRANT, THE EMPLOYEE MUST BE EMPLOYED BY THE COMPANY, PARENT CORPORATION, OR
SUBSIDIARY CORPORATION DURING THE PERIOD BEGINNING ON THE DATE THE OPTION IS
GRANTED AND ENDING ON THE DAY THREE MONTHS PRIOR TO THE DATE SUCH OPTION IS
EXERCISED.  NOTWITHSTANDING THE PROVISIONS OF SECTION 4.2, NO ISO SHALL (I) HAVE
AN EXERCISE PRICE WHICH IS LESS THAN 100% OF THE FAIR MARKET VALUE OF THE STOCK
ON THE DATE OF THE ISO AWARD, (II) BE EXERCISABLE MORE THAN TEN (10) YEARS AFTER
THE ISO IS AWARDED, OR (III) BE AWARDED MORE THAN TEN (10) YEARS AFTER THE
EFFECTIVE DATE OF THIS PLAN.  NO ISO AWARDED TO AN EMPLOYEE WHO OWNS MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY,
ITS “PARENT CORPORATION” OR ANY “SUBSIDIARY CORPORATION” SHALL (I) HAVE AN
EXERCISE PRICE OF LESS THAN 110% OF THE FAIR MARKET VALUE OF THE STOCK ON THE
DATE OF THE ISO AWARD OR (II) BE EXERCISABLE MORE THAN FIVE (5) YEARS AFTER THE
DATE OF THE ISO AWARD.  NOTWITHSTANDING SECTION 10.7, NO ISO SHALL BE
TRANSFERABLE OTHER THAN BY WILL AND THE LAWS OF DESCENT AND DISTRIBUTION.  TO
THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE TIME OF
GRANT) OF SHARES OF STOCK WITH RESPECT TO ISOS ARE EXERCISABLE FOR THE FIRST
TIME BY THE EMPLOYEE DURING ANY CALENDAR YEAR, IN COMBINATION WITH SHARES FIRST
EXERCISABLE UNDER ALL OTHER PLANS OF THE COMPANY AND ANY RELATED COMPANY,
EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS NSOS.


 


(J)                                     EARLY EXERCISE.  THE OPTION MAY, BUT
NEED NOT, INCLUDE A PROVISION WHEREBY THE ELIGIBLE INDIVIDUAL MAY ELECT AT ANY
TIME PRIOR TO HIS OR HER TERMINATION OF EMPLOYMENT WITH THE COMPANY TO EXERCISE
THE OPTION AS TO ANY PART OR ALL OF THE SHARES OF STOCK SUBJECT TO THE OPTION
PRIOR TO THE FULL VESTING OF THE OPTION.  ANY UNVESTED SHARES OF STOCK SO
PURCHASED MAY BE SUBJECT TO A REPURCHASE OPTION IN FAVOR OF THE COMPANY OR TO
ANY OTHER RESTRICTIONS THE COMMITTEE DETERMINES TO BE APPROPRIATE.

 


SECTION 5
PERFORMANCE AWARDS

 

The Committee shall have the right to designate Awards as “Performance Awards.” 
The grant or vesting of a Performance Award shall be subject to the achievement
of performance objectives established by the Committee based on one or more of
the following criteria, in each case applied to the Company on a consolidated
basis or to a business unit, as specified by the Committee in an Award
Agreement, and which the Committee may use as an absolute measure, as a measure
of improvement relative to prior performance, or as a measure of comparable

 

6

--------------------------------------------------------------------------------


 

performance relative to a peer group of companies:  sales, operating profits,
operating profits before interest expenses and taxes, net earnings, earnings per
share, return on equity, return on assets, return on invested capital, total
shareholder return, cash flow, debt to equity ratio, market share, stock price,
economic value added, and market value added.  The terms and conditions of a
Performance Award shall be set forth in an Award Agreement entered into between
the Company and the Eligible Individual.

 


SECTION 6
RESTRICTED STOCK

 

Subject to the following provisions, the Committee may grant Awards of
Restricted Stock to an Eligible Individual in such form and on such terms and
conditions as the Committee may determine and specify in a Restricted Stock
Award Agreement entered into between the Company and the Eligible Individual:

 


(A)                                  THE RESTRICTED STOCK AWARD SHALL SPECIFY
THE NUMBER OF SHARES OF RESTRICTED STOCK TO BE AWARDED, THE PRICE, IF ANY, TO BE
PAID BY THE ELIGIBLE INDIVIDUAL AND THE DATE OR DATES ON WHICH, OR THE
CONDITIONS UPON THE SATISFACTION OF WHICH, THE RESTRICTED STOCK WILL VEST.  THE
GRANT AND/OR THE VESTING OF RESTRICTED STOCK MAY BE CONDITIONED UPON THE
COMPLETION OF A SPECIFIED PERIOD OF SERVICE WITH THE COMPANY OR A RELATED
COMPANY, UPON THE ATTAINMENT OF SPECIFIED PERFORMANCE OBJECTIVES OR UPON SUCH
OTHER CRITERIA AS THE COMMITTEE MAY DETERMINE.


 


(B)                                 STOCK CERTIFICATES REPRESENTING THE
RESTRICTED STOCK AWARDED TO AN ELIGIBLE INDIVIDUAL SHALL BE REGISTERED IN THE
ELIGIBLE INDIVIDUAL’S NAME, BUT THE COMMITTEE MAY DIRECT THAT SUCH CERTIFICATES
BE HELD BY THE COMPANY OR ITS DESIGNEE ON BEHALF OF THE ELIGIBLE INDIVIDUAL. 
EXCEPT AS MAY BE PERMITTED BY THE COMMITTEE, NO SHARE OF RESTRICTED STOCK MAY BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE ENCUMBERED BY AN ELIGIBLE
INDIVIDUAL UNTIL SUCH SHARE HAS VESTED IN ACCORDANCE WITH THE TERMS OF THE
RESTRICTED STOCK AWARD.  AT THE TIME THE RESTRICTED STOCK VESTS, A CERTIFICATE
FOR SUCH VESTED SHARES SHALL BE DELIVERED TO THE ELIGIBLE INDIVIDUAL (OR HIS OR
HER DESIGNATED BENEFICIARY IN THE EVENT OF DEATH), FREE FROM THE RESTRICTIONS
IMPOSED THEREON EXCEPT THAT ANY RESTRICTIONS UNDER FEDERAL OR STATE SECURITIES
LAWS SHALL CONTINUE TO APPLY.


 


(C)                                  THE COMMITTEE MAY PROVIDE THAT THE ELIGIBLE
INDIVIDUAL SHALL HAVE THE RIGHT TO VOTE OR RECEIVE DIVIDENDS ON RESTRICTED
STOCK.  UNLESS THE COMMITTEE PROVIDES OTHERWISE, STOCK RECEIVED AS A DIVIDEND
ON, OR IN CONNECTION WITH A STOCK SPLIT OF, RESTRICTED STOCK SHALL BE SUBJECT TO
THE SAME RESTRICTIONS AS THE RESTRICTED STOCK.


 


(D)                                 EXCEPT AS MAY BE PROVIDED BY THE COMMITTEE,
IN THE EVENT OF AN ELIGIBLE INDIVIDUAL’S TERMINATION OF EMPLOYMENT OR
RELATIONSHIP WITH THE COMPANY PRIOR TO ALL OF HIS OR HER RESTRICTED STOCK
BECOMING VESTED, OR IN THE EVENT ANY CONDITIONS TO THE VESTING OF RESTRICTED
STOCK HAVE NOT BEEN SATISFIED

 

7

--------------------------------------------------------------------------------


 


PRIOR TO ANY DEADLINE FOR THE SATISFACTION OF SUCH CONDITIONS AS SET FORTH IN
THE RESTRICTED STOCK AWARD, THE SHARES OF RESTRICTED STOCK WHICH HAVE NOT VESTED
SHALL BE FORFEITED, AND THE COMMITTEE MAY PROVIDE THAT (I) ANY PURCHASE PRICE
PAID BY THE ELIGIBLE INDIVIDUAL BE RETURNED TO THE ELIGIBLE INDIVIDUAL OR (II) A
CASH PAYMENT EQUAL TO THE RESTRICTED STOCK’S FAIR MARKET VALUE ON THE DATE OF
FORFEITURE, IF LOWER, BE PAID TO THE ELIGIBLE INDIVIDUAL.

 


(E)                                  THE COMMITTEE MAY WAIVE, IN WHOLE OR IN
PART, ANY OR ALL OF THE CONDITIONS TO RECEIPT OF, OR RESTRICTIONS WITH RESPECT
TO, ANY OR ALL OF THE ELIGIBLE INDIVIDUAL’S RESTRICTED STOCK.

 


SECTION 7
STOCK APPRECIATION RIGHTS

 

SARs may be granted at a price determined by the Committee, and may be granted
in tandem with an Option or independently of any Option.  If granted in tandem
with an Option, the exercise of the SAR or related Option will result in a
forfeiture of the right to exercise the related Option for an equivalent number
of shares.

 

An SAR may be exercised at such times as may be specified in an Award Agreement,
in whole or in installments, which may be cumulative and shall expire at such
time as the Committee shall determine at the time of grant; provided that no SAR
shall be exercisable later than ten (10) years after the date granted.  The
Committee may amend any SAR to accelerate the dates after which the SAR may be
executed in whole or in part.

 

SARs shall be exercised by the delivery of a written notice of exercise to the
Company setting forth the number of shares of Stock with respect to which the
SAR is to be exercised.

 


SECTION 8
OTHER STOCK BASED AWARDS

 

The Committee shall have complete discretion in determining the number of shares
of Stock subject to Other Stock Based Awards, the consideration for such Awards
and the terms, conditions and limitations pertaining to same including, without
limitation, restrictions based upon the achievement of specific business
objectives, tenure, and other measurements of individual or business
performance, and/or restrictions under applicable federal or state securities
laws, and conditions under which such Awards will lapse.

 

Payment of Other Stock Based Awards may be in the form of cash, shares, other
Awards, or in such combinations thereof as the committee shall determine at the
time of grant, and with such restrictions as it may impose.  Payment may be made
in a lump sum or in installments as prescribed by the Committee.  The Committee
may also require or permit Eligible Individuals to elect to defer the issuance
of Stock or the settlement of Awards in cash under such rules and procedures as
it may establish under the Plan.  The Committee may also provide that deferred
settlements include the payment or crediting of interest on the deferred amounts
or the payment of crediting of dividends equivalent to deterred amounts
denominated in Stock.

 

8

--------------------------------------------------------------------------------


 

The Committee may, at its sole discretion, direct the Company to issue Stock
subject to such restrictive legends and/or stock transfer instructions as the
Committee deems appropriate.

 


SECTION 9
TAX OFFSET PAYMENTS

 

The Committee may provide for a Tax Offset Payment to be made by the Company to
an Eligible Individual with respect to one or more Awards granted under the
Plan.  The Tax Offset Payment shall be in an amount specified by the Committee,
which shall not exceed the amount necessary to pay the federal, state, local and
other taxes payable with respect to the applicable Award, assuming that the
Eligible Individual is taxed at the maximum tax rate applicable to such income.
 The Tax Offset Payment shall be paid solely in cash.  No Eligible Individual
shall be granted a Tax Offset Payment for any fiscal year with respect to more
than the number of shares of Stock covered by Awards granted to such Eligible
Individual in such fiscal year.  The terms and conditions of a Tax Offset
Payment Award shall be set forth in an Award Agreement entered into between the
Company and the Eligible Individual.

 


SECTION 10
OPERATION AND ADMINISTRATION

 


10.1                           GENERAL.  THE OPERATION AND ADMINISTRATION OF
THIS PLAN, INCLUDING ANY AWARDS GRANTED UNDER THIS PLAN, SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 10.


 


10.2                           EFFECTIVE DATE.  SUBJECT TO THE APPROVAL OF THE
SHAREHOLDERS OF THE COMPANY, THE PLAN SHALL BE EFFECTIVE AS OF JULY 24, 2000
(THE “EFFECTIVE DATE”) PROVIDED, HOWEVER, THAT TO THE EXTENT THAT AWARDS ARE
GRANTED UNDER THE PLAN PRIOR TO ITS APPROVAL BY THE SHAREHOLDERS OF THE COMPANY,
THE AWARDS SHALL BE SUBJECT TO THE APPROVAL OF THE PLAN BY THE SHAREHOLDERS OF
THE COMPANY.  THE TERM OF THE PLAN SHALL BE LIMITED IN DURATION TO TEN
(10) YEARS FROM THE EARLIER OF (A) THE EFFECTIVE DATE OR (B) THE DATE THE PLAN
IS APPROVED BY THE COMPANY’S SHAREHOLDERS.


 


10.3                           SHARES SUBJECT TO PLAN.  THE SHARES OF STOCK FOR
WHICH AWARDS MAY BE GRANTED UNDER THIS PLAN SHALL BE SUBJECT TO THE FOLLOWING:


 


(A)                                  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS
SECTION 10.3, THE MAXIMUM AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE ISSUED
AND SOLD UNDER THE PLAN SHALL BE THE SUM OF (I) 1,000,000 SHARES OF STOCK,
(II) ANY SHARES OF STOCK AVAILABLE FOR FUTURE AWARDS UNDER THE COMPANY’S 1994
STOCK OPTION PLAN AND 1996 DIRECTOR STOCK OPTION PLAN, IN EACH CASE ON THE DATE
SUCH PLAN TERMINATES ON ITS OWN TERMS OR BY ACTION OF THE BOARD AND (III) ANY
SHARES OF STOCK COVERED BY OPTIONS GRANTED UNDER THE COMPANY’S 1994 STOCK OPTION
PLAN AND 1996 DIRECTOR STOCK OPTION PLAN WHICH EXPIRE OR ARE CANCELED WITHOUT
DELIVERY OF SHARES OF STOCK.  THE NUMBER OF SHARES OF STOCK SO RESERVED FOR
ISSUANCE SHALL BE SUBJECT TO ADJUSTMENT PURSUANT TO SECTIONS 10.3 (B) AND
10.3(D).  THE SHARES OF STOCK MAY BE AUTHORIZED, BUT UNISSUED, OR REACQUIRED
STOCK.

 

9

--------------------------------------------------------------------------------


 


(B)                                 ON SEPTEMBER 1ST OF EACH YEAR, COMMENCING
WITH YEAR 2001, THE AGGREGATE NUMBER OF SHARES OF STOCK THAT MAY BE AWARDED
UNDER THE PLAN SHALL AUTOMATICALLY INCREASE BY THE LESSER OF (I) 300,000 SHARES
OF STOCK, (II) 1% OF THE OUTSTANDING SHARES OF STOCK ON SUCH DATE, OR (III) A
LESSER AMOUNT DETERMINED BY THE COMMITTEE.


 


(C)                                  TO THE EXTENT AN AWARD TERMINATES WITHOUT
HAVING BEEN EXERCISED, OR SHARES AWARDED ARE FORFEITED, SUCH SHARES SHALL AGAIN
BE AVAILABLE ISSUE UNDER THE PLAN.  SHARES OF STOCK SURRENDERED IN PAYMENT OF
THE EXERCISE PRICE AND SHARES OF STOCK WHICH ARE WITHHELD IN ORDER TO SATISFY
FEDERAL, STATE OR LOCAL TAX LIABILITY, SHALL NOT COUNT AGAINST THE MAXIMUM
AGGREGATE NUMBER OF SHARES AUTHORIZED TO BE ISSUED PURSUANT TO THIS PLAN, AND
SHALL AGAIN BE AVAILABLE FOR ISSUANCE PURSUANT TO THE TERMS OF THE PLAN.


 


(D)                                 IN THE EVENT OF ANY MERGER, REORGANIZATION,
CONSOLIDATION, SALE OF SUBSTANTIALLY ALL ASSETS, RECAPITALIZATION, STOCK
DIVIDEND, STOCK SPLIT, COMBINATION OR REVERSE STOCK SPLIT, SPIN-OFF, SPLIT-UP,
SPLIT-OFF, DISTRIBUTION OF ASSETS OR OTHER CHANGE IN CORPORATE STRUCTURE
AFFECTING THE STOCK, A SUBSTITUTION OR ADJUSTMENT, AS MAY BE DETERMINED TO BE
APPROPRIATE BY THE COMMITTEE OR THE BOARD IN ITS SOLE DISCRETION, SHALL BE MADE
IN THE AGGREGATE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN.  THE
BOARD OR COMMITTEE MAY MAKE SUCH OTHER ADJUSTMENTS TO PARTICIPANTS’ AWARDS AS IT
DEEMS APPROPRIATE TO PREVENT SUBSTANTIAL DILUTION OR ENLARGEMENT OF THE RIGHTS
GRANTED TO, OR AVAILABLE FOR, PARTICIPANTS IN THE PLAN.


 


(E)                                  NO ELIGIBLE INDIVIDUAL SHALL BE GRANTED
AWARDS WITH RESPECT TO MORE THAN 400,000 SHARES OF STOCK IN ANY FISCAL YEAR AND
UP TO AN ADDITIONAL 750,000 SHARES OF STOCK UPON THE INITIAL HIRING OF SUCH
ELIGIBLE INDIVIDUAL (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 10.3(D)).


 


10.4                           SECURITIES LAWS RESTRICTIONS.  ISSUANCE OF SHARES
OF STOCK OR OTHER AMOUNTS UNDER THE PLAN SHALL BE SUBJECT TO THE FOLLOWING:


 


(A)                                  IF AT ANY TIME THE COMMITTEE DETERMINES
THAT THE ISSUANCE OF STOCK UNDER THE PLAN IS OR MAY BE UNLAWFUL UNDER THE LAWS
OF ANY APPLICABLE JURISDICTION, THE RIGHT TO EXERCISE ANY STOCK OPTION OR
RECEIVE ANY RESTRICTED STOCK SHALL BE SUSPENDED UNTIL THE COMMITTEE DETERMINES
THAT SUCH ISSUANCE IS LAWFUL.  THE COMPANY SHALL HAVE NO OBLIGATION TO EFFECT
ANY REGISTRATION OF QUALIFICATION OF THE STOCK UNDER FEDERAL OR STATE LAWS.


 


(B)                                 ANY PERSON EXERCISING A STOCK OPTION OR
RECEIVING RESTRICTED STOCK SHALL MAKE SUCH REPRESENTATIONS (INCLUDING
REPRESENTATIONS TO THE EFFECT THAT SUCH PERSON WILL NOT DISPOSE OF THE STOCK SO
ACQUIRED IN VIOLATION OF FEDERAL AND STATE SECURITIES LAWS) AND FURNISH SUCH
INFORMATION AS MAY, IN THE OPINION OF COUNSEL FOR THE COMPANY, BE APPROPRIATE TO
PERMIT THE

 

10

--------------------------------------------------------------------------------


 


COMPANY TO ISSUE THE STOCK IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.  THE COMMITTEE MAY REFUSE TO PERMIT THE EXERCISE OF A STOCK
OPTION OR ISSUANCE OF RESTRICTED STOCK UNTIL SUCH REPRESENTATIONS AND
INFORMATION HAVE BEEN PROVIDED.


 


(C)                                  THE COMPANY MAY PLACE AN APPROPRIATE LEGEND
EVIDENCING ANY TRANSFER RESTRICTIONS ON ALL SHARES OF STOCK ISSUED UNDER THE
PLAN AND MAY ISSUE STOP TRANSFER INSTRUCTIONS IN RESPECT THEREOF.


 


(D)                                 TO THE EXTENT THAT THE PLAN PROVIDES FOR
ISSUANCE OF STOCK CERTIFICATES TO REFLECT THE ISSUANCE OF SHARES OF STOCK, THE
ISSUANCE MAY BE EFFECTED ON A NON-CERTIFICATED BASIS, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW OR THE APPLICABLE RULES OF ANY STOCK EXCHANGE.


 


10.5                           TAX WITHHOLDING.  EACH ELIGIBLE INDIVIDUAL SHALL,
NO LATER THAN THE DATE AS OF WHICH THE VALUE OF AN AWARD FIRST BECOMES
INCLUDIBLE IN SUCH PERSON’S GROSS INCOME FOR APPLICABLE TAX PURPOSES, PAY,
PURSUANT TO SUCH ARRANGEMENTS AS THE COMPANY MAY ESTABLISH FROM TIME TO TIME,
ANY FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD WITH RESPECT TO THE AWARD.  THE OBLIGATIONS OF THE COMPANY UNDER THE
PLAN SHALL BE CONDITIONAL ON SUCH PAYMENT, AND THE COMPANY (AND, WHERE
APPLICABLE, ANY RELATED COMPANY), SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE
THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO
THE ELIGIBLE INDIVIDUAL.


 


10.6                           PAYMENTS.  AWARDS MAY BE SETTLED IN ANY OF THE
METHODS DESCRIBED IN SECTION 4.2(C).  ANY AWARD SETTLEMENT, INCLUDING PAYMENT
DEFERRALS, MAY BE SUBJECT TO SUCH CONDITIONS, RESTRICTIONS AND CONTINGENCIES AS
THE COMMITTEE SHALL DETERMINE.  THE COMMITTEE MAY PERMIT OR REQUIRE THE DEFERRAL
OF ANY AWARD PAYMENT, SUBJECT TO SUCH RULES AND PROCEDURES AS IT MAY ESTABLISH,
WHICH MAY INCLUDE PROVISIONS FOR THE PAYMENT OR CREDITING OF INTEREST, OR
DIVIDEND EQUIVALENTS, INCLUDING CONVERTING SUCH CREDITS INTO DEFERRED STOCK
EQUIVALENTS.  EACH RELATED COMPANY SHALL BE LIABLE FOR PAYMENT OF CASH DUE UNDER
THE PLAN WITH RESPECT TO ANY ELIGIBLE INDIVIDUAL TO THE EXTENT THAT SUCH
BENEFITS ARE ATTRIBUTABLE TO THE SERVICES RENDERED FOR THAT RELATED COMPANY BY
THE ELIGIBLE INDIVIDUAL.  ANY DISPUTES RELATING TO LIABILITY OF A RELATED
COMPANY FOR CASH PAYMENTS SHALL BE RESOLVED BY THE COMMITTEE.


 


10.7                           TRANSFERABILITY.  EXCEPT AS OTHERWISE PROVIDED BY
THE COMMITTEE, AWARDS UNDER THE PLAN MAY NOT BE SOLD, PLEDGED, ASSIGNED,
HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
BENEFICIARY DESIGNATION, WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  IF
THE COMMITTEE MAKES AN AWARD TRANSFERABLE, THE AWARD AGREEMENT SHALL SET FORTH
SUCH ADDITIONAL TERMS AND CONDITIONS REGARDING TRANSFERABILITY AS THE COMMITTEE
DEEMS APPROPRIATE.


 


10.8                           FORM AND TIME OF ELECTIONS.  UNLESS OTHERWISE
SPECIFIED HEREIN, EACH ELECTION REQUIRED OR PERMITTED TO BE MADE BY ANY ELIGIBLE
INDIVIDUAL OR OTHER PERSON ENTITLED TO BENEFITS UNDER THE PLAN, AND ANY
PERMITTED MODIFICATION, OR REVOCATION THEREOF, SHALL BE IN WRITING FILED WITH
THE COMMITTEE AT SUCH TIMES, IN SUCH FORM, AND SUBJECT TO SUCH RESTRICTIONS AND
LIMITATIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, AS THE COMMITTEE SHALL
REQUIRE.

 

11

--------------------------------------------------------------------------------


 


10.9                           AGREEMENT WITH COMPANY.  ANY AWARD UNDER THE PLAN
SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE PLAN,
AS THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, PRESCRIBE.  THE TERMS AND
CONDITIONS OF ANY AWARD SHALL BE REFLECTED IN AN AWARD AGREEMENT.  A COPY OF THE
AWARD AGREEMENT SHALL BE PROVIDED TO THE ELIGIBLE INDIVIDUAL, AND THE COMMITTEE
MAY, BUT NEED NOT REQUIRE, THE ELIGIBLE INDIVIDUAL TO SIGN THE AWARD AGREEMENT.


 


10.10                     LIMITATION OF IMPLIED RIGHTS.


 


(A)                                  NEITHER AN ELIGIBLE INDIVIDUAL NOR ANY
OTHER PERSON SHALL, BY REASON OF PARTICIPATION IN THE PLAN, ACQUIRE ANY RIGHT IN
OR TITLE TO ANY ASSETS, FUNDS OR PROPERTY OF THE COMPANY OR ANY RELATED COMPANY
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY SPECIFIC FUNDS, ASSETS, OR OTHER
PROPERTY WHICH THE COMPANY OR ANY RELATED COMPANY, IN ITS SOLE DISCRETION, MAY
SET ASIDE IN ANTICIPATION OF A LIABILITY UNDER THE PLAN.  AN ELIGIBLE INDIVIDUAL
SHALL HAVE ONLY A CONTRACTUAL RIGHT TO THE STOCK OR AMOUNTS, IF ANY, PAYABLE
UNDER THE PLAN, UNSECURED BY ANY ASSETS OF THE COMPANY OR ANY RELATED COMPANY,
AND NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A GUARANTEE THAT THE ASSETS
OF THE COMPANY OR ANY RELATED COMPANY SHALL BE SUFFICIENT TO PAY ANY BENEFITS TO
ANY ELIGIBLE INDIVIDUAL.


 


(B)                                 THIS PLAN DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT, AND SELECTION AS A ELIGIBLE INDIVIDUAL WILL NOT GIVE THE ELIGIBLE
INDIVIDUAL THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR ANY RELATED
COMPANY, NOR ANY RIGHT OR CLAIM TO ANY FUTURE GRANTS OR TO ANY BENEFIT UNDER THE
PLAN, UNLESS SUCH RIGHT OR CLAIM HAS SPECIFICALLY ACCRUED UNDER THE TERMS OF THE
PLAN.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, NO AWARD UNDER THE PLAN SHALL
CONFER UPON AN ELIGIBLE INDIVIDUAL ANY RIGHTS OF A SHAREHOLDER OF THE COMPANY
PRIOR TO THE DATE ON WHICH THE ELIGIBLE INDIVIDUAL FULFILLS ALL CONDITIONS FOR
RECEIPT OF SUCH RIGHTS.


 


10.11                     TERMINATION FOR CAUSE.  IF THE EMPLOYMENT OF AN
ELIGIBLE INDIVIDUAL IS TERMINATED BY THE COMPANY OR A RELATED COMPANY FOR
“CAUSE,” THEN THE COMMITTEE SHALL HAVE THE RIGHT TO CANCEL ANY OPTIONS GRANTED
TO THE ELIGIBLE INDIVIDUAL UNDER THE PLAN.  THE TERM “CAUSE” SHALL MEAN (1) THE
ELIGIBLE INDIVIDUAL’S VIOLATION OF ANY PROVISION OF ANY NON-COMPETITION
AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH THE COMPANY; (2) AN ILLEGAL OR
NEGLIGENT ACTION BY THE ELIGIBLE INDIVIDUAL THAT MATERIALLY AND ADVERSELY
AFFECTS THE COMPANY; (3) THE ELIGIBLE INDIVIDUAL’S FAILURE OR REFUSAL TO PERFORM
HIS/HER DUTIES (EXCEPT WHEN PREVENTED BY REASON OF ILLNESS OR DISABILITY); OR
(4) CONVICTION OF THE ELIGIBLE INDIVIDUAL OF A FELONY INVOLVING MORAL TURPITUDE.


 


10.12                     EVIDENCE.  EVIDENCE REQUIRED OF ANYONE UNDER THE PLAN
MAY BE BY CERTIFICATE, AFFIDAVIT, DOCUMENT OR OTHER INFORMATION WHICH THE PERSON
ACTING ON IT CONSIDERS PERTINENT AND RELIABLE, AND SIGNED, MADE OR PRESENTED BY
THE PROPER PARTY OR PARTIES.

 

12

--------------------------------------------------------------------------------


 


SECTION 11
COMMITTEE

 


11.1                           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED
BY THE COMPENSATION COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF DIRECTORS
AS THE BOARD SHALL DESIGNATE, WHICH SHALL CONSIST OF NOT LESS THAN TWO
NON-EMPLOYEE DIRECTORS.  THE MEMBERS OF THE COMMITTEE SHALL BE NON-EMPLOYEE
DIRECTORS AND SHALL SERVE AT THE PLEASURE OF THE BOARD.  TO THE EXTENT THAT THE
BOARD DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER AS
“PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.  TO THE EXTENT THAT
THE BOARD DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS AS EXEMPT UNDER
RULE 16B-3, THE AWARD TRANSACTIONS CONTEMPLATED HEREUNDER SHALL BE STRUCTURED TO
SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.  ALL DETERMINATIONS
MADE BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN SHALL BE FINAL AND
BINDING ON ALL PERSONS, INCLUDING THE COMPANY AND ELIGIBLE INDIVIDUALS.  THE
BOARD MAY ADMINISTER THE PLAN OR EXERCISE ANY OR ALL OF THE ADMINISTRATION
DUTIES OF THE COMMITTEE AT ANY TIME WHEN A COMMITTEE MEETING THE REQUIREMENTS OF
THIS SECTION HAS NOT BEEN APPOINTED, AND THE BOARD MAY EXEMPT AWARDS PURSUANT TO
RULE 16B-3(D)(1) OF THE EXCHANGE ACT.


 


11.2                           POWERS OF COMMITTEE.  THE COMMITTEE SHALL HAVE
THE FOLLOWING AUTHORITY WITH RESPECT TO AWARDS UNDER THE PLAN: TO GRANT AWARDS;
TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
GOVERNING THE PLAN AS IT SHALL DEEM ADVISABLE; TO INTERPRET THE TERMS AND
PROVISIONS OF THE PLAN AND ANY AWARD GRANTED UNDER THE PLAN; AND TO OTHERWISE
SUPERVISE THE ADMINISTRATION OF THE PLAN.  IN PARTICULAR, AND WITHOUT LIMITING
ITS AUTHORITY AND POWERS, THE COMMITTEE SHALL HAVE THE AUTHORITY:


 


(A)                                  TO DETERMINE WHETHER AND TO WHAT EXTENT ANY
AWARD OR COMBINATION OF AWARDS WILL BE GRANTED HEREUNDER;


 


(B)                                 TO SELECT THE ELIGIBLE INDIVIDUALS TO WHOM
AWARDS WILL BE GRANTED;


 


(C)                                  TO DETERMINE THE NUMBER OF SHARES OF STOCK
TO BE COVERED BY EACH AWARD GRANTED HEREUNDER SUBJECT TO THE LIMITATIONS
CONTAINED HEREIN;


 


(D)                                 TO DETERMINE THE TERMS AND CONDITIONS OF ANY
AWARD GRANTED HEREUNDER, INCLUDING, BUT NOT LIMITED TO, ANY VESTING OR OTHER
RESTRICTIONS BASED ON SUCH PERFORMANCE OBJECTIVES AND SUCH OTHER FACTORS AS THE
COMMITTEE MAY ESTABLISH, TO DETERMINE THE ACCELERATION OF ANY VESTING
RESTRICTIONS UNDER CERTAIN CIRCUMSTANCES SUCH AS A CHANGE IN CONTROL OF THE
COMPANY, AND TO DETERMINE WHETHER THE PERFORMANCE OBJECTIVES AND OTHER TERMS AND
CONDITIONS OF THE AWARD ARE SATISFIED;


 


(E)                                  TO DETERMINE THE TREATMENT OF AWARDS UPON
THE ELIGIBLE INDIVIDUAL’S RETIREMENT, DISABILITY, DEATH, TERMINATION FOR CAUSE
OR OTHER TERMINATION OF EMPLOYMENT OR SERVICE;

 

13

--------------------------------------------------------------------------------


 


(F)                                    TO DETERMINE THAT AMOUNTS EQUAL TO THE
AMOUNT OF ANY DIVIDENDS DECLARED WITH RESPECT TO THE NUMBER OF SHARES COVERED BY
AN AWARD (I) WILL BE PAID TO THE ELIGIBLE INDIVIDUAL CURRENTLY OR (II) WILL BE
DEFERRED AND DEEMED TO BE REINVESTED OR (III) WILL OTHERWISE BE CREDITED TO THE
ELIGIBLE INDIVIDUAL OR THAT THE ELIGIBLE INDIVIDUAL HAS NO RIGHTS WITH RESPECT
TO SUCH DIVIDENDS; AND


 


(G)                                 TO AMEND THE TERMS OF ANY AWARD,
PROSPECTIVELY OR RETROACTIVELY; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL
IMPAIR THE RIGHTS OF THE ELIGIBLE INDIVIDUAL WITHOUT HIS OR HER WRITTEN CONSENT.


 

Determinations by the Committee under the Plan relating to the form, amount, and
terms and conditions of Awards need not be uniform, and may be made selectively
among Eligible Individuals who receive Awards under the Plan, whether or not
such Eligible Individuals are similarly situated.  The Committee shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding any provisions in an Award Agreement stating the time at
which the Award may first be exercised or the time during which the Award will
vest.

 


11.3                           DELEGATION BY COMMITTEE.  EXCEPT TO THE EXTENT
PROHIBITED BY APPLICABLE LAW OR THE APPLICABLE RULES OF A STOCK EXCHANGE, THE
COMMITTEE MAY ALLOCATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES AND POWERS TO
ANY ONE OR MORE OF ITS MEMBERS AND MAY DELEGATE ALL OR ANY PART OF ITS
RESPONSIBILITIES AND POWERS TO ANY PERSON OR PERSONS SELECTED BY IT.  ANY SUCH
ALLOCATION OR DELEGATION MAY BE REVOKED BY THE COMMITTEE AT ANY TIME.


 


11.4                           INFORMATION TO BE FURNISHED TO COMMITTEE.  THE
COMPANY AND ANY RELATED COMPANY SHALL FURNISH THE COMMITTEE WITH SUCH DATA AND
INFORMATION AS IT DETERMINES MAY BE REQUIRED FOR IT TO DISCHARGE ITS DUTIES. 
THE RECORDS OF THE COMPANY AND ANY RELATED COMPANY AS TO AN ELIGIBLE
INDIVIDUAL’S EMPLOYMENT, TERMINATION OF EMPLOYMENT, LEAVE OF ABSENCE,
REEMPLOYMENT AND COMPENSATION SHALL BE CONCLUSIVE ON ALL PERSONS UNLESS
DETERMINED TO BE INCORRECT.  ELIGIBLE INDIVIDUALS AND OTHER PERSONS ENTITLED TO
BENEFITS UNDER THE PLAN MUST FURNISH THE COMMITTEE SUCH EVIDENCE, DATA OR
INFORMATION AS THE COMMITTEE CONSIDERS DESIRABLE TO CARRY OUT THE TERMS OF THE
PLAN.


 


11.5                           NON-LIABILITY OF BOARD AND COMMITTEE.  NO MEMBER
OF THE BOARD OR THE COMMITTEE, NOR ANY OFFICER OR EMPLOYEE OF THE COMPANY ACTING
ON BEHALF OF THE BOARD OR THE COMMITTEE, SHALL BE PERSONALLY LIABLE FOR ANY
ACTION, DETERMINATION OR INTERPRETATION TAKEN OR MADE WITH RESPECT TO THE PLAN,
AND ALL MEMBERS OF THE BOARD OR THE COMMITTEE AND ALL OFFICERS OR EMPLOYEES OF
THE COMPANY ACTING ON THEIR BEHALF SHALL, TO THE EXTENT PERMITTED BY LAW, BE
FULLY INDEMNIFIED AND PROTECTED BY THE COMPANY WITH RESPECT TO ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.

 


SECTION 12
AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Eligible

 

14

--------------------------------------------------------------------------------


 

Individual (or, if the Eligible Individual is not then living, the affected
beneficiary), adversely affect the rights of any Eligible Individual or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided that adjustments made pursuant to
Subsection 10.3(d) shall not be subject to the foregoing limitations of this
Section 12.  An amendment shall be subject to approval by the Company’s
shareholders only to the extent required by applicable laws, regulations or
rules of a stock exchange or similar entity.

 


SECTION 13
GENERAL PROVISIONS

 


13.1                           AWARD AGREEMENTS.  NO ELIGIBLE INDIVIDUAL WILL
HAVE RIGHTS UNDER AN AWARD GRANTED TO SUCH ELIGIBLE INDIVIDUAL UNLESS AND UNTIL
AN AWARD AGREEMENT HAS BEEN DULY EXECUTED ON BEHALF OF THE COMPANY AND THE
ELIGIBLE INDIVIDUAL.


 


13.2                           NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. 
NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE COMPANY OR ANY RELATED COMPANY
FROM ADOPTING OR CONTINUING IN EFFECT OTHER OR ADDITIONAL COMPENSATION
ARRANGEMENTS, AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE OR
APPLICABLE ONLY IN SPECIFIC CASES.


 


13.3                           HEADINGS.  THE HEADINGS OF THE SECTIONS AND
SUBSECTIONS OF THIS PLAN ARE INTENDED FOR THE CONVENIENCE OF THE PARTIES ONLY
AND SHALL IN NO WAY BE HELD TO EXPLAIN, MODIFY, CONSTRUE, LIMIT, AMPLIFY OR AID
IN THE INTERPRETATION OF THE PROVISIONS HEREOF.


 


13.4                           BENEFICIARIES.  AN ELIGIBLE INDIVIDUAL MAY, FROM
TIME TO TIME, NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN MAY BE PAID OR
TRANSFERRED IN CASE OF DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR
DESIGNATIONS, SHALL BE IN A FORM PRESCRIBED BY THE COMMITTEE, AND WILL BE
EFFECTIVE ONLY WHEN FILED BY THE ELIGIBLE INDIVIDUAL IN WRITING WITH THE
COMMITTEE DURING HIS OR HER LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION,
BENEFITS OUTSTANDING AT THE ELIGIBLE INDIVIDUAL’S DEATH SHALL BE PAID OR
TRANSFERRED TO HIS OR HER ESTATE.  THERE SHALL BE NO THIRD PARTY BENEFICIARIES
OF OR TO THIS PLAN.  ANY BENEFICIARY OF THE ELIGIBLE INDIVIDUAL SHALL HAVE ONLY
A CLAIM TO SUCH BENEFITS AS MAY BE DETERMINED TO BE PAYABLE HEREUNDER, IF ANY,
AND SHALL NOT, UNDER ANY CIRCUMSTANCES OTHER THAN THE RIGHT TO CLAIM SUCH
BENEFITS, BE DEEMED A THIRD PARTY BENEFICIARY OF OR TO THIS PLAN.


 


13.5                           REPURCHASE OPTION.  THE TERMS OF ANY REPURCHASE
OPTION SHALL BE SPECIFIED IN THE AWARD AGREEMENT.


 


13.6                           GOVERNING LAW.  THE PLAN, AND ALL AGREEMENTS
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF MINNESOTA, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WITHOUT
REGARD TO THE PRINCIPLES OF COMITY OR THE CONFLICTS OF LAW PROVISIONS OF ANY
JURISDICTION.

 

[END OF PLAN.]

 

15

--------------------------------------------------------------------------------